Citation Nr: 1519712	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel









INTRODUCTION

The Veteran had active service from January 1954 to August 1974, to include combat duty in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.  He died in August 2005.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In the August 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Appellant raised the issue of entitlement to VA education benefits.  This issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  All records in such file have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an October 2011 Authorization And Consent To Release Information To The Department Of Veterans Affairs (VA) (VA Form 21-4142), the Appellant indicated that the Veteran had been treated for a gastric condition from May 2004 to October 2004 with his primary care physician, R. Cadang.  In November 2011 and December 2011, the AOJ attempted to obtain records from Dr. Cadang at the address provided by the Appellant in October 2011.  The request for records was returned by the United States Postal Service as undeliverable.  An internet search reveals that the address provided by the Appellant was not current, and that Dr. Cadang has a mailing address on Alfred Nobel Drive, in Hercules, California.  

Additionally, in an October 2011 VA Form 21-4142, the Appellant indicated that the Veteran had been treated from June 2005 to July 2005 by a Dr. N. Bellos.  In November 2011 and December 2011, the AOJ attempted to obtain records from Dr. Bellos at the address provided by the Appellant in October 2011.  This request for records, also, was returned by the United States Postal Service as undeliverable.  An internet search reveals that the address provided by the Appellant was not current, and that Dr. Bellos has a mailing address on Oak Lawn Avenue, in Dallas, Texas.

In light of the foregoing, the Board finds that additional efforts must be undertaken to obtain the identified records using the proper addresses.

Additionally, the Appellant should be contacted and requested to provide any additional information regarding treatment, to include VA records, of the Veteran that have may not yet be associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  With any assistance from the Appellant, obtain treatment records of the Veteran from both Drs. Cadang and Bellos (see October 2011 VA Forms 21-4142) utilizing the updated mailing addresses that may easily be obtained on the internet (on Alfred Nobel Drive, in Hercules, California, and on Oak Lawn Avenue, in Dallas, Texas, respectively).  The Appellant shall be notified that she may forward any private treatment records in her possession directly to the AOJ.

2. Obtain all VA medical treatment records pertaining to the Veteran. 

3.  Then readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

